BROADDUS, P. J.
— The plaintiff sues on an account for goods sold and delivered at the special request of defendant. The answer, among other defenses, sets up the following:
“Defendant for other and further defense to this cause of action alleges that plaintiff on October 5, 1905, commenced a suit against the defendant herein in the circuit court of Olay county, Missouri, and in said petition alleged among other things that a note which had been originally given to John Neal, then deceased, at the time said suit was instituted that the plaintiff herein and other parties named in said petition, did on the 8th day of December, 1886, duly make and execute said note for the sum of fifteen hundred dollars ($1,500) bearing ten per cent interest per annum thereon from date until paid, which note was due and payable twelve months after date to said Neal, and that said note was duly delivered to said Neal.
“This plaintiff who was plaintiff in said suit alleges that said note was fully paid off and discharged on December 4, 1897.
“That the plaintiff in this suit as plaintiff in said suit alleged against this defendant who was the defendant in said suit among other things the following:
“And thereafter plaintiff, in ignorance of the fact that said note was paid off, made further payments on said note to defendant as follows: on March 8, 1898, *113the sum of $25; on May 25, 1898, the sum of $50; on October 5, 1898, the sum of $50; on April 19, 1898, the sum of $26.45; on December 14, 1898, the sum of ,$25; on September 9, 1899, the sum of $40; on December 7, 1899, the sum of $25; on August 25, 1902, the sum of $50; and on January 1,1905, the sum of $578.60.
“The payment of $94.35 made April 25, 1896, and all payments herein above stated subsequent thereto were credited on a slip of paper attached to or kept with said note, except the payment of $50 made August 25, 1902, which-was not credited on said paper, nor on said note.
Plaintiff states that the payment of $94.35 made by him on April 25, 1896, was made in merchandise, the payment of $40 made September 9, 1899, was made in property, so far as plaintiff now knows and is able to state; the payment of $578.60, made January 1, 1905, was made by the following items:
The defendant’s mercantile account being merchandise received by her.......$279 40
Thomas Neal’s merchandise account .... 24 00
Thomas Neal’s note ................ 108 60
Season of two colts................... 20 00
The defendant’s mercantile account with the mereantie firm of Eoberts and Anderson..........;............ 13 15
An order from defendant on H. W. Montgomery .......................... 10 00
The mercantile account of Thomas Neal with the mercantile firm of Roberts and Anderson.................... 123 45
“The defendant alleges that the said sum of $578.60 above set forth, which was alleged in said petition as above mentioned was composed of, in part, of the items sued for in this case and that all of the items sued for in this case in plaintiff’s petition and in his account at*114taclied to his petition were included in said item of $578.60, which plaintiff claimed against this defendant in said suit. And this defendant alleges that the said item of $578.60 and the other items set out in plaintiff’s said petition in said suit were all alleged as overpayments alleged to have been made to this defendant by plaintiff and that all of said alleged overpayments were alleged to be connected with the one transaction of an alleged overpayment of said note, and were all alleged to be connected with the same transaction.
“That thereafter on the 11th day of November, 1907, of the circuit court of Clay county, Missouri, that defendant dismissed the said alleged item of overpayment of the sum of $578.60 and abandoned said claim thereby, and that said cause proceeded to final judgment on said date in said court, on the other alleged overpayments; which judgment was rendered in favor of the plaintiff in that canse, the plaintiff in this cause, against this defendant and that plaintiff’s alleged cause of action in said.suit which included all of the items sued for in this case were included in said cause and alleged as an overpayment and that by reason of dismissing and abandoning said alleged overpayment the same became finally adjudicated between the parties in said suit who were the parties in this suit and that the plaintiff is now estopped from again bringing suit against the defendant on any of the alleged overpayments, in said cause for the reason herein set forth. That plaintiff’s entire cause of action became extinguished by said judgment.”
The plaintiff, in reply, admits that the items sued for were included in said item of $578.60 sued for in the former case and that the said item was dismissed by him as stated, but denies that he is concluded on said dismissed item because it was not submitted to or considered by the jury in said case, etc. The defendant moved for judgment on the pleadings, which the court sustained, and plaintiff appealed.
*115Plaintiff contends that the former suit was not res adjudicata as to the dismissed, item; that it was not” the same subject-matter; that in the former suit the action was for money had and received; and that it is not res adjudicata merely because it might have been litigated in the former suit.
In Garland v. Smith, 164 Mo. l. c. 22, the court stated the rule thus, “Where the purpose and object of the former action are the same with the later action, it is not to be questioned that the judgment concludes everything which might have been brought forward, although not in fact pleaded or in evidence, but where the subsequent action is upon a different claim, the former judgment only bars those things which were in issue or included in the issue in the former action or suit, nor will the judgment bar another cause of action which might have been joined with the former action but was not, and if different proofs are required to' sustain two actions, the judgment in one is no bar to-the other.” The plaintiff seems to rely upon this statement of the law to sustain his position.
We have some recent expression of the Supreme Court on the question. In one case, the following was said, “The plea of res adjudicata applies, except in special cases, not only to points upon which the court was actually required by the parties to form an opinion and pronounce judgment, but to every point which properly belonged to the subject of the litigation, and which the parties, exercising reasonable diligence, might have brought forward at the time.” [Donnell v. Wright, 147 Mo. l. c. 647.] This opinion was expressly approved in Spratt v. Early, 199 Mo. 1. c. 501. A different issue does not make a different cause .of action unless it is really so. [Bircher v. Boemler, 204 Mo. l. c. 563.] And by this court in Paving Co. v. Field, 132 Mo. App. 628.
There is no conflict in the cases cited and the first mentioned does not sustain plaintiff’s theory of the *116■case, but on tbe contrary is squarely against it. The subject-matter and the remedy sought in the two actions are the same, that is, to recover for goods sold and delivered; and the evidence as to both is the same, except in the former it was necessary to have shown that payment had been credited by mistake. It is not a doubtful question. Affirmed.
All concur.